

Exhibit 10.02
AMENDMENT
TO THE
NUSTAR EXCESS THRIFT PLAN


WHEREAS, NuStar Services Company LLC (“NuStar”) sponsors and maintains the
NuStar Excess Thrift Plan (the “Plan”) for the benefit of eligible Employees;
and


WHEREAS, NuStar wishes to amend the Plan to permit the Employer to make special
discretionary Employer contributions under the Plan to such Plan Participants
and in such amounts as the Employer may determine from time to time in its sole
and absolute discretion; and


WHEREAS, NuStar has reserved the right to amend the Plan pursuant to Section 9.1
thereof.


NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2017, as
follows:


1.    Discretionary Employer Contributions. The Plan is hereby amended by adding
the following language as a new Section 6, and by renumbering the remaining
sections of the Plan accordingly. As amended, the newly added Section 6 of the
Plan shall be and read in full as follows:


“SECTION 6. DISCRETIONARY EMPLOYER CONTRIBUTIONS.
In addition to the benefits provided for under the §415(c) Benefit Plan
Component and the §417(a)(17) Benefit Plan Component described above, the
Employer may make special Employer discretionary contribution credits from time
to time to such Participants and in such amounts, as the Employer may, in its
sole and absolute discretion, determine. Such Employer discretionary
contribution credits, if any, shall be subject to such vesting and forfeiture
provisions as the Employer may determine. Additionally, such Employer
discretionary contribution credits, if any, shall be credited with earnings
and/or losses pursuant to the provisions of Sections 7.2 and 7.3 hereof, and
shall be paid in the form and at the time provided for under Section 7.5 hereof,
subject to the 6-month delay provision of Section 7.6 hereof.”
2.    Defined Terms. Unless otherwise defined herein, each of the capitalized
terms used herein shall have the meaning given to such term in the Plan.






--------------------------------------------------------------------------------




3.    No Further Amendments. Except as otherwise amended hereby, the Plan shall
remain in full force and effect in accordance with its terms.


IN WITNESS WHEREOF, NuStar has caused this Amendment to be signed on its behalf
by its duly authorized representative this 11th day of January, 2017, to be
effective as set forth above.


NUSTAR SERVICES COMPANY LLC






By: /s/ Robert K. Grimes


Title: VP Human Resources
69147.000002 EMF_US 63005540v1


